Citation Nr: 1030122	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-
connected chronic lumbosacral strain with degenerative changes.

2. Entitlement to a rating in excess of 10 percent for residuals 
of fractured right wrist with degenerative changes and loss of 
motion.

3. Entitlement to benefits pursuant to 38 U.S.C.A. §1151 for a 
left leg disorder as a result of treatment at a VA facility. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2009, the Veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the hearing 
is associated with the claims file.

The issues of entitlement to benefits under 38 U.S.C.A. § 1151 
and entitlement to an increased rating for residuals of a 
fractured right wrist are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On May 20, 2009, prior to promulgation of a decision by the 
Board, the Veteran requested to withdraw his appeal of the claim 
for a rating in excess of 40 percent for service-connected 
chronic lumbosacral strain with degenerative changes.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue 
of entitlement to a rating in excess of 40 percent for service-
connected chronic lumbosacral strain with degenerative changes 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran testified at his May 2009 Board hearing that 
he wished to withdraw the issue of entitlement to a rating in 
excess of 40 percent for service-connected chronic lumbosacral 
strain with degenerative changes.  Thus, the Veteran has 
withdrawn the appeal of this issue, and there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal for this issue, and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 40 percent for 
service-connected chronic lumbosacral strain with degenerative 
changes is dismissed.


REMAND

For the reasons detailed below, the Board finds that a remand is 
necessary in this case.  



Social Security Administration Records

The Board is an appellate body that must review the complete 
record reviewed by the AOJ.  Therefore, the AOJ must print off 
all of the records from the Social Security Administration (SSA) 
that it reviewed in adjudicating the Veteran's appeal and it must 
include these records in the Veteran's claims file for 
appropriate appellate review by the Board.

1151 Claim

With regard to the claim for § 1151 benefits, a review of the 
claims file shows that there may be outstanding, relevant 
treatment records.  Specifically, the day the Veteran underwent 
his cardiac catheterization, VA treatment records are lacking 
from 8:52 am until 3:45 pm when the Veteran was apparently 
discharged.  Hence, the post-operative records from the 
Washington VA Medical Center (VAMC) appear to be incomplete.  
Further, the most recent VA treatment record in the claims file 
is dated in November 2008.  As the Veteran has indicated that he 
receives all treatment at a VA facility, most recently the 
Pittsburgh VAMC, there are likely VA treatment records dated 
after November 2008 that must be associated with the claims file.  
Therefore, a remand is necessary so that any additional, 
outstanding VA treatment records may be obtained.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

Additionally, although a VA opinion was obtained in July 2008, 
the Board finds that the opinion is inadequate.  The Veteran has 
raised two arguments in support of his claim that the Washington 
VAMC was negligent in providing care.  The record shows that he 
underwent a cardiac catheterization, femoral approach, on January 
10, 2006, was discharged that same day, and then returned on 
January 11, 2006 with left leg complaints that resulted in a 
fasciotomy being performed later that day.  The Veteran argues 
that VA was negligent in discharging him from the hospital on the 
same day as his catheterization, especially considering that he 
was driving himself home.  He has also contends that the delay in 
treatment of his left leg on the second day constituted 
negligence.  The July 2008 VA opinion only addresses the 
circumstances of the treatment of his post-catheterization left 
leg complaints on January 11, 2006 without discussing the post-
operative treatment the Veteran received the day of the 
catheterization.  Further, the examiner did not provide a 
detailed rationale for her opinion.  See Nieves-Rodriguez, 22 
Vet. App. 295, 302 (2008) (holding that an opinion that contains 
only data and conclusions is afforded no weight).  Moreover, as 
only a VA opinion was obtained without a clinical examination of 
the Veteran, the examiner did not have firsthand knowledge of the 
current disability claimed to be a result of the VA treatment.  
Therefore, the Board determines that a VA examination with 
opinion should be obtained with respect to this issue.  

Right Wrist

As for the Veteran's increased rating claim, the Board finds that 
another VA examination is necessary.  The most recent VA 
examination of the Veteran's service-connected wrist disability 
was performed in March 2006, over four years ago.  The Board 
finds, therefore, that the record does not adequately represent 
the current nature and severity of the Veteran's service-
connected right wrist disability.  Therefore, this issue is also 
remanded so that another VA examination may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should print off all records 
received from the SSA and associate these 
records with the Veteran's claims file.

2.	Obtain any additional, relevant treatment 
records from the Washington VAMC for the 
Veteran's January 10, 2006 cardiac 
catheterization, in particular records 
relevant to the time between the procedure 
and his discharge.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

3.	Schedule the Veteran for a VA examination 
with respect to the Veteran's claim for 
benefits under 38 U.S.C.A. § 1151.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran the examiner should respond to 
the following:

a.	Identify the nature and evaluate the 
symptoms of any additional left leg 
disability sustained as a result of 
the cardiac catheterization performed 
on January 10, 2006, to include the 
procedure performed on January 11, 
2006.

b.	Was the identified disability the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care or medical or 
surgical treatment;

c.	Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and

d.	Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable? 

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state and should explain why the 
opinion cannot be provided without resort 
to mere speculation.

4.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of his service-connected 
right wrist disability.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed.  

5.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the last adjudication by 
the AOJ.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


